                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN

 Jennifer A. Hadsall, Regional Director of Region 18 of
 the National Labor Relations Board, for and on behalf of
 the NATIONAL LABOR RELATIONS BOARD,

                                        Petitioner
                                                                 Civil No. 2:20-cv-00181
 v.

 SUNBELT RENTALS, INC.,

                                        Respondent



      CIVIL L.R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION: MOTION TO TRY
        SECTION 10(j) PETITION BASED ON ADMINISTRATIVE RECORD AND
                           SUPPLEMENTAL AFFIDAVITS
        By this Motion filed pursuant to Civil L.R. 7(h), Petitioner moves this Court to determine

the matter based on the transcript from the underlying administrative hearing and supplemental

affidavits limited to the issue of the equitable necessity of injunctive relief.

                                           Material Facts

        Petitioner has filed a petition for injunctive relief pursuant to Section 10(j) of the National

Labor Relations Act. 29 U.S.C. § 160(j). The underlying administrative hearing in this matter

opened on December 16, 2019, and continued through December 18, 2019, in front of National

Labor Relations Board Administrative Law Judge Michael A. Rosas. The hearing was not

completed at that time due to a privilege review by an appointed Special Master of documents

subpoenaed from Respondent. The hearing is now set to resume on February 18, 2020, and is

expected to conclude that week. During the course of the hearing, testimony is taken under oath

and all parties are provided an opportunity to appear, introduce evidence, and examine and cross-

examine witnesses. The alleged unfair labor practices subject to the Petition pending before this

                                                     1

          Case 2:20-cv-00181-WED Filed 02/06/20 Page 1 of 3 Document 2
Court are the subject matter of that administrative hearing. The administrative proceedings will

produce a full and complete record of the alleged unfair labor practices that the Court must

consider in determining whether injunctive relief is warranted. The Board, which will make the

ultimate findings of fact in this labor dispute, and any reviewing appellate tribunals, are limited

to considering the testimony and other evidence in the administrative record that is developed

before Judge Rosas.

                                            Argument

        By granting this Motion, the Court will avoid the delay inherent in scheduling days of

hearing, avoid duplicative litigation, facilitate a speedy decision, and conserve the time and

resources of the Court and the parties. This procedure fully comports with the priority that should

be given to this proceeding under 28 U.S.C. § 1657(a) and the purpose of Section 10(j) relief. 29

U.S.C. § 160(j). Furthermore, Circuit courts have long recognized the appropriateness of relying

on the record before the administrative law judge, as supplemented by additional evidentiary

material, when considering injunctive relief. 1 Because the issue of whether injunctive relief is

just and proper is not germane to the underlying administrative proceeding, Petitioner requests

leave to allow both parties to supplement the administrative record with affidavit testimony on

that issue.




1 “The transcript of the [NLRB] proceeding before the ALJ was submitted to the district court. At
the request of the Director, the district court did not conduct an evidentiary hearing; the court
heard no live testimony. Rather than conducting a formal hearing, the district court relied on the
record before the ALJ supplemented with additional evidentiary materials.” NLRB v. Electro-
Voice. Inc., 83 F.3d 1559, 1566 (7th Cir. 1996). See also, e.g., Lineback v. Spurlino Materials,
564 F.3d 491, 498-499 (7th Cir. 2008) (affirming grant of injunction where district court relied
on administrative record and conducted hearing on the equitable issues rather than on merits).
                                                  2

          Case 2:20-cv-00181-WED Filed 02/06/20 Page 2 of 3 Document 2
       Based on the above, Petitioner respectfully moves that the Court utilize the record in the

underlying administrative proceeding before the Board, as supplemented by appropriate

affidavits, as the factual basis for determining whether injunctive relief is warranted.

                                                      Dated: February 6, 2020.

Respectfully submitted,

/s/ Tyler J. Wiese
Minnesota Bar No.: 0392601
Attorney for Petitioner
National Labor Relations Board, Region 18
Federal Office Building
212 3rd Avenue S, Suite 200
Minneapolis, MN 55401
Telephone: (952) 703-2891
Fax: (612) 348-1785
E-Mail: tyler.wiese@nlrb.gov


/s/ Renée M. Medved
Wisconsin Bar No.: 1073232
Attorney for Petitioner
National Labor Relations Board, Region 18
310 W. Wisconsin, Suite 450W
Milwaukee, WI 53203
Telephone: (414) 930-7202
Fax: (414) 297-3880
Email: renee.medved@nlrb.gov




                                                  3

          Case 2:20-cv-00181-WED Filed 02/06/20 Page 3 of 3 Document 2
